Citation Nr: 1640060	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  13-10 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:  Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty from July 1989 to November 1991. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from an April 2012 rating decision by the Department of Veterans Affairs, Regional Office (RO), located in St. Louis, Missouri, which denied the benefits sought on appeal.  The jurisdiction has since been transferred to the RO located in Muskogee, Oklahoma. 

On his April 2013 substantive appeal, the Veteran indicated his desire to testify before a member of the Board.  He was scheduled for a Board hearing in August 2016, but he failed to report.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not demonstrate that the Veteran has a current diagnosis of a bilateral hearing loss disability for VA purposes.

2.  After resolving doubt in the Veteran's favor, his current tinnitus disorder was likely incurred during his period of service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Here, VA sent a letter to the Veteran in September 2011 that addressed the notice elements concerning his claims.  

In addition to its duty to notify, or inform, the Veteran with regard to his claims, VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  The Veteran has been provided with a March 2012 VA audiology examination, in which the examiner identified the nature of the Veteran's claimed bilateral hearing loss, and the examiner reported the audiogram results.  The VA examiner also provided a medical opinion based on a review of the claims folder and the findings from clinical and the examiner supported the medical conclusion with a thorough rational statement.  For these reasons, the Board finds that the VA examination report is adequate for rating purposes, and there is no need for further medical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159 (b)(2015). 
2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  Id.  

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2015).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Bilateral Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss.  He contends that during service he was exposed to hazardous noise when he performed his duties as a member of an armored tank crew, and was exposed to gunfire noises.  The Veteran admits to post-service noise exposure, but he reports that he always used hearing protection. 

For the purpose of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

A review of the Veteran's service treatment records does not show his audiometric results demonstrated findings of hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  While the audiogram results during his period of service do reflect that the Veteran had some diminished levels of hearing acuity from the time of his enlistment to his separation, none of these results show hearing loss as defined under 38 C.F.R. § 3.385.  The audiometric results from an October 1991 separation examination revealed the Veteran's pure tone thresholds at 500, 1000, 2000, 3000 and 4000 Hertz were as follows: 15, 0, 10, 5, 10, and 10 decibels in the right ear, and 0, 0, 0, 0, and 0 decibels in the left ear.  The average pure tone thresholds were 10 decibels in the right ear and 0 decibels in the left ear. 

The Veteran was afforded a VA audiology examination in March 2012.  The findings in this report still do not reflect hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385.  The VA examination report shows the Veteran's pure tone thresholds at 500, 1000, 2000, 3000 and 4000 Hertz were as follows: 0, 5, 0, 15, and 30 decibels in the right ear, and 0, 0, 0, 30, and 35 decibels in the left ear.  The Veteran's speech recognition scoring utilizing the Maryland CNC word list was 100 percent in the right ear and 94 percent in the left ear. 

Here, the record does not show that the Veteran has current bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  The March 2012 audiometric findings reveal that the Veteran does not have any pure tone thresholds of 40 decibels or greater in any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz, that the Veteran does not have at least three pure tone thresholds at 26 decibels or greater at 500, 1000, 2000, 3000 and 4000 Hertz, and that the Veteran does not have speech recognitions scores of less than 94 percent in either ear.  See 38 C.F.R. § 3.385.  Hearing disability as defined under 38 C.F.R. § 3.385 has not been shown. 

VA laws and regulations provide that there must be a current hearing loss disability in order to warrant an award of service connection.  Here, the medical records do not show audiometric findings that reflect hearing loss disability as defined by VA.  See 38 C.F.R. § 3.303.  Without a diagnosis of a hearing loss disability, the claim for service connection for hearing loss must be denied.  38 C.F.R. §§ 3.303 and 3.385.

Tinnitus

The Veteran claims entitlement to service connection for tinnitus.  He contends that during service he was exposed to hazardous noise when he performed his duties as a member of an armored tank crew as well as exposed to gunfire noises.  The Veteran admits to post-service noise exposure, but he reported that he always used hearing protection. 

The record clearly reveals that the Veteran has a current diagnosis of tinnitus.  See the March 2012 VA audiological examination.  In addition, the Veteran's service treatment records confirm that he was routinely exposed to hazardous noise.  See September 1991 Reference Audiogram Report and Profile.  As such, current disability and in-service injury have both been established. 

The remaining question on appeal is whether the evidence of record demonstrates a medical nexus between the current disability and in-service injury.  Based on a review of evidence of record, the Board finds that the evidence is at least in equipoise on this matter. 

First and foremost, the Board acknowledges that by its nature tinnitus is a ringing in the ears that can be detected by the Veteran.  A veteran is competent to attest that he has tinnitus and to report when tinnitus began.  See Charles v. Principi, 16 Vet. App. 370 (2002) (providing that ringing in the ears is capable of lay observation).  In this regard, throughout the course of his communications with VA, the Veteran has consistently maintained that his tinnitus began in service and has continued thereafter.

In addition, the record contains the report of the March 2012 VA examination, in which the VA examiner concluded that although the Veteran did not satisfy the criteria for hearing loss disability as defined by VA regulations, the Veteran's current bilateral hearing loss impairment was more likely than not related to his period of service as demonstrated by the in-service shift in his audiometric results at separation as well as his exposure to hazardous noise.  Moreover, the VA examiner concluded that the Veteran's tinnitus was likely associated with his bilateral hearing loss.  Given the VA examiner's medical conclusions, the Board finds that it is reasonable to conclude that the Veteran's tinnitus is also related to his period of service.  Notably, there is no medical conclusion to the contrary. 

Resolving any doubt in the Veteran's favor, the Board finds that the Veteran's current diagnosis of tinnitus likely related to his period of service.  Under such circumstances, resolution of all reasonable doubt shall be in the Veteran's favor.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  Consequently, the Board concludes that service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303.



ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted. 




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


